  8:17-cr-00050-RFR-SMB Doc # 56 Filed: 03/26/21 Page 1 of 2 - Page ID # 149




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:17CR50

       v.
                                                                    ORDER
SYDNEY DECAPIANO,

                     Defendant.



       This matter is before the Court on defendant Sydney Decapiano’s (“Decapiano”)
Motion for Compassionate Release (Filing No. 53) pursuant to 18 U.S.C. § 3582(c)(1)(A)
and the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L.
No. 116-136, 134 Stat 281. Also before the Court is Decapiano’s motion to supplement
(Filing No. 55). Section 3582(c)(1)(A) authorizes Decapiano to move the Court to “reduce
[her] term of imprisonment” for “extraordinary and compelling reasons” thirty days after
asking the warden of the facility where she is incarcerated to file such a motion on her
behalf. See also United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). Decapiano
submitted a request for compassionate release to the warden at her facility on
September 15, 2020. Her decision was denied on February 12, 2021. More than thirty
days have passed since she submitted her request.

       Upon initial review of Decapiano’s motion and supplemental materials, the Court
finds she has potentially raised a colorable claim for a sentence reduction under
§ 3582(c)(1)(A)(i). The Court further finds that appointing counsel to represent Decapiano
will help the Court evaluate her request for relief. Accordingly,

       IT IS ORDERED:
       1.     Decapiano’s motion to supplement (Filing No. 55) is granted.
8:17-cr-00050-RFR-SMB Doc # 56 Filed: 03/26/21 Page 2 of 2 - Page ID # 150




   2.    The Federal Public Defender for the District of Nebraska is appointed to
         represent Decapiano for the limited purpose of determining whether there are
         extraordinary and compelling reasons to reduce her term of imprisonment.
   3.    In the event the Federal Public Defender should decline this appointment
         because of a conflict of interest or on the basis of the Amended Criminal
         Justice Act Plan, the Federal Public Defender shall provide the Court with a
         draft appointment order (CJA Form 20) bearing the name and other
         identifying information of the CJA Panel attorney identified in accordance
         with the Amended Criminal Justice Act Plan for this district.
   4.    If, upon review, appointed counsel concludes the motion is frivolous, they
         may move to withdraw as counsel.
   5.    The U.S. Probation and Pretrial Services Office is directed to investigate
         Decapiano’s request for sentencing relief and promptly file under seal a
         report summarizing the results of that investigation, including whether
         Decapiano has been offered or received a vaccine for COVID-19.
   6.    If necessary, the probation office is authorized to disclose Presentence
         Investigation Reports to the Federal Public Defender and the United States
         Attorney for the purpose of evaluating the motion. The Federal Public
         Defender shall provide the Presentence Investigation Report to any
         subsequently appointed or retained counsel. In accordance with the policy
         of the Federal Bureau of Prisons, no Presentence Investigation Report shall
         be provided to inmates.
   7.    The government and Decapiano’s counsel shall each file within ten days of
         the probation office filing its investigation report a brief addressing
         Decapiano’s request for sentencing relief and provide any evidence
         necessary to the Court’s disposition of her motion. Absent an extension or
         other request from the parties, the motion shall be deemed fully briefed and
         submitted as of that date.

   Dated this 26th day of March 2021.

                                            BY THE COURT:



                                            Robert F. Rossiter, Jr.
                                            United States District Judge




                                        2
